Citation Nr: 1641721	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS), to include as secondary to the service-connected status post lumbar laminectomy.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran had active military service from February 1964 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board remanded the claim in October 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's psychiatric disorder, diagnosed as a depressive disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in active service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The schedular criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. §  3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses is listed as chronic diseases.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his diagnosed depressive disorder was caused or aggravated by his service-connected lumbar spine disability and cervical spine disability because of the limitations, pain, and other symptoms associated with his back disabilities.  However, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Significantly, the medical evidence does not support the Veteran's claim.  While the Veteran is competent to state that his lumbar spine disability has had negative emotional consequences, such as sadness or anger, he is not competent to diagnose a psychiatric disorder because has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case.  The Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

By contrast, the two VA medical opinions in this case, obtained in April 2009 and in March 2016, found against the Veteran's assertions and concluded that the Veteran's depressive disorder was less likely than not caused or aggravated by his lumbar spine disability.  Both VA opinions were based upon interview with the Veteran, review of the claims file, and medical expertise.  In both instances, the examiner found any link between the Veteran's lumbar spine disability and depressive disorder to be absent.  It was of great significance that there was no mention of back pain in the record when the Veteran received psychiatric treatment, and there was no indication of treatment for a depressive disorder or psychiatric disorder during the appeal period.  The Veteran reported feeling upset that his back disability limited his ability to obtain employment, but he had not attempted to obtain employment for over 20 years.  Thus, it was not clear that his back disability actually affected his ability to obtain employment.  On the other hand, he reported social relationships with his neighbors and family, reported various hobbies that occupied his days, and was able to tend to activities of daily living but for housekeeping.  Such evidence weighed against his assertions that his back disabilities caused or aggravated his depressive disorder.  The Board finds the VA opinions to be competent, probative evidence, and thus weighs that evidence higher than the Veteran's lay statements.  In that regard, the VA opinions comport with the copious treatment records in the claims file.  Those records demonstrate that from 1999 to 2000, the Veteran obtained treatment for a depressive disorder that included psychotherapy and medication.  Those records are entirely absent for mention of a lumbar spine disability as being a cause of his depression.  Rather, he struggled with familial problems that arose during his childhood.  Such evidence lessens the Veteran's credibility as to the cause of his psychiatric disorder.

Accordingly, when weighing the evidence of record, the Board finds that the two VA opinions and other medical evidence outweigh the Veteran's lay statements that his lumbar spine disability caused or permanently aggravated his depressive disorder.  The competent and credible medical evidence contradicts his assertions.  Accordingly, the Board finds that the claim must be denied.

The Board further finds that while the 2009 VA examiner did state that there was the possibility that an associated disability might exacerbate a mental disorder, it is clear that the examiner was stating that generally such could occur but that there was no such evidence of this possibility in the Veteran's case.

The Board also finds that the claim must be denied on a direct basis.  The service treatment records are negative for any indication of a psychiatric disorder, and the Veteran has not stated that he suffered from a psychiatric disorder while in service.  While the Veteran did report on VA examination that he had trouble transitioning from service to post-service employment, there is no indication that his current depressive disorder was caused or aggravated by that transition.  Additionally, there is no medical evidence or nexus to support the claim on a direct basis.  As the elements of service connection have not been met, service connection must be denied.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected lumbar spine disability, rated as 60 percent disabling, and cervical spine disability, rated as 20 percent disabling.  As his combined rating is 70 percent, with one rating 60 percent, he meets the criteria to be considered for a TDIU on a schedular basis.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim.  On February 2016 VA examination, the examiner found that the Veteran's back disabilities affected his ability to engage in employment that required repetitive sitting to standing, carrying objects that weighed more than 10 pounds, and high impact activities.  The examiner went on to state, however, that the Veteran was "limited to sedentary type activities."  On February 2015 VA examination, a VA examiner determined that while the Veteran's back disability did result in a functional impact to the Veteran's ability to work, he was able to engage in tasks that were sedentary, such as recreational activities, eating, and grooming.  Other activities of daily living that required more exertion, such as exercising, completing chores, shopping, and toileting, were more severely affected.  This assessment comports with the February 2016 finding that sedentary employment would be available to the Veteran.  Moreover, on March 2016 VA Social & Industrial Survey, the Veteran was assessed to be independent in all activities of daily living except housekeeping.  He was able to drive independently and was able to walk, with an assistive device.  With regard to his occupational background, he reported that he had retired from the military in 1984.  He had served as a cook during his military career.  Following his military retirement, he attempted to obtain a position as a cook but was denied employment due to his back disability and an inability to complete heavy lifting.  He had not worked or attempted to work since then.  It was noted that the Veteran was able to maintain adequate personal relationships.

Based upon the above evidence, the Board finds that the evidence is against the Veteran's claim that his service-connected back disabilities preclude gainful employment.  While he is limited in his ability to complete many physical tasks, the evidence does not show that he is precluded from sedentary tasks.  Rather, the evidence demonstrates that he is independent in his activities of daily living.  The evidence does not show that the Veteran has attempted to find employment at any time during the past 30 years.  Thus, while the Veteran has not worked for many decades, there is little evidence that such was due to his service-connected back disabilities.  Although he was rejected from a position as a cook in the mid-1980s, there is no evidence that the Veteran has attempted to find any other position in line with his level of education and special training, to include sedentary options.  In light of the VA opinions in this case finding against the Veteran's claim, and the evidence of record supporting a finding that he is able to engage in sedentary employment, the Board finds that the weight of the evidence is against the Veteran's claim.

Accordingly, when weighing the competent and credible evidence of record, the Board finds that the evidence weighs against the Veteran's claim for a TDIU, and the claim must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a depressive disorder is denied. 

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


